111 F.3d 10
79 A.F.T.R.2d 97-2389, 97-1 USTC  P 50,381
ASARCO INCORPORATED and Subsidiaries, Plaintiff-Appellant,v.The UNITED STATES of America, Defendant-Appellee.
No. 1340, Docket 96-6242.
United States Court of Appeals,Second Circuit.
Argued April 17, 1997.Decided April 24, 1997.

Appeal from a judgment in the United States District Court for the Southern District of New York (Mary Johnson Lowe, Judge) granting summary judgment to the defendant in its claim for a refund for amounts of minimum tax paid.  Affirmed.
Neil D. Kimmelfield, Ball Janik, LLP, Portland, OR (James T. McDermott, of counsel) (David H. Bamberger, Coudert Brothers, New York City, of counsel), for Plaintiff-Appellant.
Robert W. Sadowski, Assistant United States Attorney, Southern District of New York (Mary Jo White, United States Attorney, Gideon A. Schor, Assistant United States Attorney, of counsel), New York City, for Defendant-Appellee.
Before:  WINTER, CABRANES and PARKER, Circuit Judges.
PER CURIAM:


1
This case concerns the pre-1976 minimum tax provisions contained in Sections 56 and 57 of the Internal Revenue Code. 26 U.S.C. §§ 56 & 57 (1975).  We affirm the judgment of the district court (Mary Johnson Lowe, Judge ), for substantially the reasons stated by the district court in its opinion and order, Asarco Inc. v. United States, No. 89 Civ. 7078(MJL), 1996 WL 417521 (S.D.N.Y. July 25, 1996), and by the Court of Claims in its opinion in Occidental Petroleum Corp. v. United States, 231 Ct.Cl. 334, 685 F.2d 1346 (1982), an opinion which the district court properly described as "squarely and thoroughly address[ing]" Asarco's arguments.  Asarco, 1996 WL 417521, at * 1.